UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:February 28, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-149921 Tupper, Inc. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #5 Ipil Street Project 3 Quezon City 1102, The Philippines N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number:001-63-0915-371-1115 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of class Name of Each exchange on which registered none not applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X]No [ ] Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.2,150,000 as of April 19, 2010. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Removed and Reserved 8 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 13 Item 8. Financial Statements and Supplementary Data 13 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 13 Item 9A(T). Controls and Procedures 14 Item 9B. Other Information 14 PART III Item 10. Directors, Executive Officers and Corporate Governance 15 Item 11. Executive Compensation 17 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accountant Fees and Services 20 PART IV Item 15. Exhibits, Financial Statement Schedules 21 2 Table of Contents PART I Item 1.Business Company Overview We were incorporated as “Tupper Inc.” (“Tupper”) on January 31, 2008 in the State of Nevada for the purpose of developing, manufacturing, and selling pig watering troughs specifically for pig farmers in the Philippines and other Asian countries. Business of Company We are engaged in the business of developing, manufacturing, and selling pig watering troughs produced specifically for pig farmers in the Philippines and other Asian countries (our "Product"). Such a product will allow pig farmers to effectively and easily distribute a sufficient water supply to their pigs while greatly reducing the amount of water wasted and the spread of disease that can result from other watering troughs presently in use in Asia. We are currently in the process of designing and developing our Product, and we are continually refining this design through experiments, testing the Product’s adaptability and accessibility in relationship to different sizes and ages of pigs. When we are satisfied that our Product will compete effectively in the Pig Farming Industry by being the most practical and efficient pig watering trough, we will begin the manufacture and distribution of the Product to pig farmers in the Philippines. Our principal executive offices are located at 50 West Liberty Street, Suite 880, Reno, NV 89501. Our operations office is located at #5 Ipil Street Project 3, Quezon City 1102, The Philippines. Water Waste and Disease at the Watering Trough Water waste and disease each have short- and long-term negative impacts on pig farmers’ profits. One of the main sources of both of these problems is the watering trough commonly employed by pig farmers. Typical pig watering troughs waste excessive amounts of water and spread disease due to inadequacies inherent in their design. Many common troughs are not easily accessible to all sizes and ages of pigs, leaving some dehydrated and in a condition that can, in turn, make the animal vulnerable to disease.Examples of illnesses that arise in a herd where there is a poor water supply or sows have a restricted water intake are Cystitis, inflammation of the bladder, Pyelonephritis, and inflammation of the kidney.These diseases are often concurrent and are an important cause of mortality in all ages of dry sows. Water waste and uneven distribution, over time, cost pig farmers a significant amount of money. Water is the nutrient that swine require in largest quantity, but compared to the other nutrients supplied by feed, it is the most frequently misunderstood and mismanaged. Pigs drink more than twice as much as they eat.Without water, no metabolic and physiological processes within the body can occur.Water makes up over 98% of all molecules in the body and is necessary for regulation of body temperature, growth, reproduction, lactation, digestion, lubrication of joints, eyesight, and as a cleansing agent.Limiting water intake can depress animal performance more quickly and drastically than any other nutrient deficiency. At any time, if adequate water is not provided to the pig, feed intake and subsequent growth performance will be reduced, and hearing and sight can be impaired.Insufficient water consumption of a lactating sow will not only limit feed intake but also milk yield, since milk consists of 80% water. Ultimately, the reduction in milk yield will slow growth and development of the suckling pig. Domesticated animals can live about 60 days without food, but only seven days without water. 3 Table of Contents Water intake varies greatly between pigs, and unrestricted access to clean and fresh water at all times has a significant positive impact on the health of all pigs. One drinking point for every ten pigs and at least two troughs per pen is recommended to help maintain adequate distribution in pig farming. Water requirements are influenced by several factors, including rate of weight gain, pregnancy, lactation, activity, type of diet, feed intake, and environmental temperature.Daily drinking water usage over time can be used as a predictor of swine health. Water supplies are also an important and effective means for administering medication. The table below illustrates the amount of water needed for pigs of variant sizes and conditions.The term "gilt" refers to a young female. Swine are considered growing pigs at 40-125 pounds, finishing pigs at 125 pounds, and market weight usually at about 230 pounds. Water Intake for Various Classes of Swine: Class of Pig Gallons per Day 25 lb Pig 60 lb Pig 100 lb Pig 200 lb Pig Gestating Sows Sow Plus Litter Nonpregnant Gilts Pregnant Gilts Many on-farm observations have found that increasing water flow rates will increase the pigs' willingness to drink. Low flow rates mean that they have to spend longer at the drinker, and in these cases the pigs rarely drink their fill. They lose interest or, they are pushed away by other pen mates. Providing the correct flow rate at all times will optimize intake levels and encourage pigs to drink more readily. The communal watering feature in the design of most troughs also facilitates the spread of disease and requires frequent monitoring and sterilization. The typical trough is designed whereby all of the pigs in a trough’s vicinity drink from the same pool of often stagnant water in that trough.Therefore, the watering trough often acts as an agent to spread diseases through the herd. Stale water can also cause reduced water consumption. Even when clean water is available, animals may continue to consume dirty water if it is available. Dirty water is a host for disease organisms, and disease can spread rapidly if animals drink from the same trough.Disease is a permanent source of anxiety for pig farmers, costing considerable money and detracting from profits in costs associated with diagnosis, treatment, and medication.Pig farmers sustain greater losses from animals too diseased to be treated or sent to slaughter. 4 Table of Contents Pig Farming Industry in Asia Asia is home to more than half a billion pigs that provide food security and livelihoods to the majority of its rural population. The demands for and domestic supply of pig meat have been increasing steadily as a result of rising incomes, increasing human population, domestic market liberalization, increasing demand for livestock food products and urbanization.Given the rising income and rapid urbanization that the region has been experiencing during the past decade, consumption patterns have also shifted toward more protein-based diets, specifically animal-source diets. Pig meat has traditionally been the most preferred meat in diets in South East Asia, and recent major outbreaks of Avian Influenza have induced a migration from poultry meat to pig meat. This, plus the relatively high population growth rates in Asia, as compared with the rest of the world, will engender higher demand for pig meat in the coming years.Even in countries not normally associated with pig production, such as India, pig meat consumption is increasing and has traditionally provided a source of meat and livelihoods to many millions of people in tribal communities. Recent trends in demand for quality and food safety are also shaping the way the food supply chain is reorganizing to accommodate these market requirements. Pigs in Asia are often raised on small farms along with other small stock such as poultry and goats and with large stock, like buffalo and cattle, raised by households in mixed crop-livestock systems.Livestock are an important source of cash to meet household consumption needs due to the seasonal nature of crop production. What is considered a "small farm" in Asia varies from one country to another. In Taiwan, a pig farm with 2000 animals is considered a small one, while in the Philippines and Thailand small-scale raisers typically have 10-20 pigs. In Japan, Korea, and Taiwan there has been a trend toward fewer livestock farms with larger numbers of animals to realize economies of scale. In Japan, the average number of animals kept by a farm in 1992 was 25.7 times that of 1970. There are efforts being made in Asia to improve the competitiveness of small-scale pig producers in the context of changing demand for pig meat.Some of the organizations involved in these efforts include the Food and Agriculture Organization of the United Nations (“FAO”), the Pro-Poor Livestock Policy Initiative (“PPLPI”), the Australian Center for International Agricultural Research (“ACIAR”), and the Africa-based International Livestock Research Institute (“ILRI”).The endeavors of these groups include, among others, an investigation of viable institutional arrangements that will enable small-scale pig farmers to become active participants in the emerging supply chain for pigs and pig meat that are increasingly driven by consumer preferences for quality (lean meat) and safety (hygienic, chemical free), as well as niche markets for traditional quality attributes that are priced at a premium by high-income, urban consumers, including special export markets, e.g., organically raised, local breed pigs. Chinese Radio International reported in February 2008 that Chinese Premier Wen Jiabao has called for measures to boost pig farming because short supply has led to continued pork price hikes, causing concerns among consumers and the government over a possible spillover effect on inflation. Wen urged local governments to leave no stone unturned in enhancing the enthusiasm of pig breeders, and said it's of great importance to increase pig production, which would help stabilize the pork price and satisfy the meat demand of the public.He called on local governments to deliver the subsidies for breeding female pigs to farmers arranged by the central budget “as soon as possible.”In order to beef up disease control, Wen said immunization against major pig epidemics shall be provided to farmers free of charges, and that subsidies shall be offered to farmers if their pigs have to be slaughtered for disease control. The premier said local administrative chiefs shall be held responsible for pork supply in their areas, and that all unreasonable restrictions on pig farming shall be abolished. 5 Table of Contents Our Product The rising demand for pig meat in Asia in conjunction with mounting efforts and economic incentives to enable pig farmers to meet this demand have resulted in what we anticipate will be a highly receptive potential market for our Product.Reliable and effective watering troughs are essential on pig farms of all sizes. We are in the process of developing a pig watering trough specifically for pig farmers in the Philippines and other Asian countries.Our Product is designed so that as the pig puts its head into the trough(A), the nose of the pig will encounter a lever(B) that will open a switch(C) to allow the water pressure seal(D) to be broken and water to flow into the sink. This allows each pig to drink as much water as needed with minimal waste. Since each pig is drinking individually instead of from a communal and stagnant pool of water, there is also a great reduction in the spread of disease. The device is simple and sturdy, requiring less labor in maintenance and cleaning than other troughs.It is also easy and safe for the animal to use.We are in the process of refining the design for our Product, which will be integral to its success. We are designing and developing our Product by conducting experiments to improve on quality and cost. These experiments include testing the Product’s flow rate and water pressure features, as well as its adaptability and accessibility in relationship to different sizes and ages of pigs. We are searching for the lowest priced components available in the market in our efforts to reduce cost. We are researching the benefits of adding more components to further improve our Product. We are also improving our Product's essential qualities, such as its water-saving value and disease-inhibiting structure. Refining these qualities will ensure that our Product is practicable, affordable, and safe for the animal to use. 6 Table of Contents Competition We compete with a number of established manufacturers, importers, and distributors who sell watering troughs to pig farmers in Asia. These companies enjoy brand recognition which exceeds that of our brand name. We compete with several manufacturers, importers, and distributors who have significantly greater financial, distribution, advertising, and marketing resources than we do, including: · Fisher Alvin:They sell a stainless steel bowl drinker for piglets up to 35kg and claim that it “actively reduces water waste and slurry.” The water pool is to the side of the valve to reduce unnecessary waste. They also sell a cast iron drinker with a stainless steel lid that is made to be more resilient to sows and boars.Their drinking bowl of heavy gauge steel is galvanized after manufacture and finished with no sharp edges or corners to protect the animals. · BSM Agri Ltd.:Their pig trough is made from durable 304 series, 14 gauge stainless steel, and they assert it will last much longer than concrete troughs, which can get pitted and wear down. This trough is marketed as easy to install, lightweight, and can be cleaned by installing a drain at the end of each row. To automate the watering process and increase the reliability of watering systems, pig farmers can install a water distribution controller as well. · Ascott:They sell a Galvanized Pig Wallowing Trough that is 2440 x 760 x 220 mm deep complete with loose service box. · Booth:The T/L range of troughs is their most commonly used drinking trough which can be tailored to suit each individual situation. As standard, all troughs measure 450mm (1.6") wide x 325mm (1'1") deep available in either 2.4m (8'), 2.0m (6') or 1.3m (4') lengths. Dividing bars can be added to prevent pigs wallowing in the trough if required.
